Citation Nr: 0023203	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Richard A. La Pointe, Attorney


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions in April 1994 and August 1999. 

During the pendency of the appeal, the rating for PTSD was 
increased from 50 to 70 percent from August 1, 1998.  On a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law; it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown , 6 Vet.App. 35 (1993).  Thus, the 
claim for a higher evaluation for PTSD remains in appellate 
status before the Board.  


FINDING OF FACT

The veteran's PTSD affects his industrial and social 
adaptability to such an extent that he has total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.7, 4.130, Code 9411 (1999).

2.  There is no legal basis to assign a total rating based on 
individual unemployability by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By a rating decision dated in August 1997, the RO granted the 
veteran service connection and assigned a 30 percent 
evaluation for PTSD, based primarily on a June 1997 VA 
examination report.  A 50 percent evaluation was assigned 
from December 1, 1996.

On examination in June 1997 it was noted that the veteran had 
given up his job in December 1996 as he was becoming 
irritable and could not cope with his supervisor.  He was 
unable to follow rules and would become angry and irritated 
for the slightest reason.  He stated that he could not 
tolerate noise, especially the "income" system which made 
him jumpy.  Currently he was unemployed.  He stated that his 
wife copes with his irritability and anger by walking away 
from him and on occasion has left the house to avoid being 
confronted by him in a violent manner.  The veteran has not 
been able to sleep more than two to three hours per night and 
is usually awakened by nightmares relating to fire fights.  
He stated that he usually wakes up startled, sweating and 
shaking, sometimes disturbing his wife.  The veteran has, on 
many occasions, had dreams of the Vietcong attacking his 
platoon and that he could not get away from them.  Sometimes 
he does not remember the dreams, but tends to thrash about 
and his wife will have to wake him up.  He continued to have 
intrusive thoughts of the people who died and this was 
further precipitated by the Memorial Day weekend.  He stated 
that the friends who died in that war were like brothers to 
him and traveled in the same ship to Vietnam.  He continued 
to become agitated in the presence of war movies or news 
relating to disasters involving planes.  Helicopters and 
planes also bothered him, making him anxious and tense and 
the smell of ammonia reminded him of Agent Orange.  

On examination the veteran appeared older than his stated 
age.  Rapport and eye contact were maintained.  His mood was 
depressed and he was extremely emotional during the 
interview.  No active suicidal ideation was elicited and 
there was no evidence of auditory hallucinations or grandiose 
or persecutory delusions.  Cognitive functions, including 
orientation in time, place and person, and abstract thinking 
were satisfactory.  The veteran's concentration was impaired 
and he found it difficulty to do the Serial 7 test.  Memory 
for short-term aspects was also impaired due to poor 
concentration.  The veteran's global assessment of 
functioning (GAF) score was 45.  

The examiner concluded that the veteran met the criteria for 
PTSD, moderately severe which impaired his function in social 
and occupational spheres.  His symptoms were characterized by 
nightmares and intrusive thoughts further precipitated by 
helicopter sounds, loud noises, war movies and planes.  The 
veteran had tried to obtain jobs without success and had been 
attending treatment at the VA clinic without much 
improvement.  

In August 1997 the veteran was examined in connection for a 
disability determination.  At that time the examiner found 
the veteran's overall intelligence was estimated at the lower 
end of the low average range.  There was no evidence of 
significant cognitive deficits.  His reported psychiatric 
symptoms suggested chronic PTSD and included daily recurrent 
and distressing thoughts of his war experiences, recurrent 
nightmares, efforts to avoid conversations associated with 
Vietnam, avoidance of war movies, sleep disturbance, 
irritability, outbursts of anger and exaggerated startle 
reaction to loud noises.  Additionally, his reported daily 
alcohol intake was excessive and suggested a possible 
diagnosis of alcohol abuse, though the veteran denied 
alcohol-related problems.  The examiner noted the veteran had 
been able to maintain steady employment over the past 30 
years in spite of PTSD symptoms and reported no significant 
changes in the latter.  The examiner concluded that it did 
not appear likely that the veteran's PTSD symptoms would 
preclude his ability to work, although he may have difficulty 
getting along with co-workers and supervisors due to his 
irritability. 

Of record is a VA discharge summary for a period of 
hospitalization from October 2, 1997 to October 23, 1997 for 
alcohol and nicotine dependence and PTSD.  On admission the 
veteran stated that he had been feeling anxious and having 
flashbacks and nightmares from the Vietnam War.  He also had 
a history of drinking for over thirty years, stating that his 
last drink was three days prior to his admission.  He has had 
several complications from the use of alcohol including 
stress, flashbacks and anxiety.  There was no evidence of 
severe depression or psychotic symptoms.  During his hospital 
course the veteran was able to accomplish his goals and he 
improved his attitude to communicate with others and 
participate in AA meetings.  He also attended stress groups 
and was able to apply for UVA recreational activities.  He 
also worked on his effort to maintain sobriety.  At the time 
of discharge he appeared non-psychotic and non-harmful to 
self or others.  He did not have any positive symptoms and no 
delusions of thought broadcasting or thoughts of control by 
an outside force.  There were no audio-visual hallucinations 
and no cognitive impairment.  The veteran was able to do the 
mental status examination but was unable to remember 
presidents.  There was no evidence of disorganized speech and 
no distress in coping with his discharge or associated 
obsessive-compulsive symptoms.  His condition was considered 
improved.

On VA examination in November 1997 the examiner noted the 
veteran was unemployed and receiving Social Security 
disability.  He was in treatment at the Veteran Center once a 
week but had not attended over the last several weeks due to 
transportation problems.  He was not seeing a psychiatrist at 
the present time.  His symptoms were essentially the same as 
those present on examination in June 1997.  He continued to 
be anxious most of the time and to have intrusive thoughts 
about his experiences in the war.  He stated that some of 
these memories made him very irritable to the point that he 
became angry and felt like fighting.  He stated that this 
gets him into trouble with his wife and that he sometimes 
acts in violent ways, such as hitting walls.  He stated that 
anniversaries increase his memories about the war and of the 
friends who died.  His sleep was poor due to frequent 
nightmares.  He stated that he overreacts to any kind of loud 
noises and always expects that something will happen or that 
he will be attacked.  He avoided crowds and had only a few 
friends preferring to stay alone most of the time.  He 
avoided movies and stayed in the house.  He did not have any 
hobbies or other activities and did not like to talk about 
Vietnam because it increased his irritability.  The veteran 
denied any history of substance abuse or alcohol or drugs.  

On examination the veteran was oriented times three with no 
cognitive deficits.  His face was expressive and his speech 
was well articulated.  He did not have any thought disorder 
and denied homicidal ideas, although occasionally he has had 
suicidal ideas, but not acting on them.  His GAF score was 45 
currently and 55 the previous year.  The examiner concluded 
that the veteran's PTSD made him unsuitable for employment 
and that he has significant problems with psychosocial 
functioning secondary to these symptoms.  

During his personal hearing in January 1998, the veteran 
testified that he was no longer working due to injuries and 
difficulty getting along with some of his co-workers.  He 
testified that he would become angry and kick and bang doors 
and slam his locker.  He was never issued any verbal warnings 
in reference to his behavior.  The veteran testified that he 
worked for the City of Torrington for almost 25 1/2 years and 
that he was a good employee.  He stated that he was 
terminated because he was unable to do his job anymore and 
felt that he had been discriminated against.  The veteran 
testified that during this time he had difficulty managing 
his anger and intrusive thoughts.  He testified that he was 
no longer working due to knee and back injuries sustained in 
work-related accidents and was out on Worker's Compensation 
in December 1996.  He was subsequently terminated in 
September 1997.  The veteran maintained a home with his wife 
and son.  He also had a daughter and granddaughter who lived 
nearby and who he saw regularly.  

A VA discharge summary shows the veteran was hospitalized 
from June 8, 1998 to July 17, 1998 for Phase I PTSD 
treatment.  His current PSTD symptoms on admission were 
insomnia, nightmares, anger, anxiety, hyperarousal, intrusive 
thoughts and avoidance of conversations about Vietnam.  On 
admission he was clean and casually groomed.  There was 
decreased eye contact noted throughout the interview.  He was 
irritable and angry at times and could be quite abrupt when 
questioned closely about symptoms.  Normal speech and 
kinetics were noted.  His affect was blunt and mood was 
irritable, agitated and dysphoric.  He denied suicidal or 
homicidal ideation, paranoia or psychosis.  He was alert and 
oriented, but inattentive.  During hospitalization the 
veteran joined in well with the program at the beginning but 
it became difficult for him to use the program to focus on 
issues in a productive way.  Also his handling of his job put 
him in conflict with many of his fellow veterans in the 
program, but by the end of his stay he was stable.  The 
examiner stated the veteran's symptoms of PTSD proved 
disabling for him and included insomnia, nightmares, 
excessive irritability, anger, hyperarousal, anxiety, poor 
conflict resolution skills and poor frustration tolerance.  
At the time of discharge he was deemed competent but 
unemployable on account of persistent symptoms of PTSD.  

On VA examination in November 1998 the veteran reported 
continuing symptoms which interfered with his daily 
functioning.  He described being very easily aggravated and 
finding ordinary activities frustrating.  He described 
getting angry with his wife and son, feeling moody and 
overreacting to small difficulties.  He also reported 
worrying a lot and having "flashes of emotion" that 
interfere with his thinking allowing him to get lost easily 
and causing difficulty in his interpersonal relationships.  
He described daily reminders of Vietnam and flashbacks where 
he loses track of where he is and experiences himself back in 
Vietnam.  He stated that he has frequently seen people in 
clothing such as that worn in Vietnam, misperceiving what he 
is actually seeing and frequently sees movement in the woods 
when there is no one there.  He described having an intense 
automatic reactivity to these events and occasional anxiety 
or reactive episodes primarily cued by specific interpersonal 
aggravation or by reminders of Vietnam.  He described 
recurrent nightmares of being drafted as well as specific 
reminders of past trauma, approximately twice a week.  

He described daily recurring thoughts and intrusive 
recollections which he tries to avoid.  He makes efforts to 
avoid any kind of mention of Vietnam and had a very 
restricted range of activities.  He described friendships 
with people in his neighborhood who he talks to superficially 
outside the home and found religious services comforting but 
did not attend them regularly.  He did not like to depend on 
others and kept his thoughts to himself even in the context 
of therapy or AA meetings.  

He identified significant sleep difficulties, sleeping only a 
few hours at a time during the course of the night.  He 
stated that he does not like to sleep soundly in order to be 
able to hear any sounds and was preoccupied with the fear 
that someone would break in.  He described himself as jumpy 
and nervous at the sound of helicopters and felt very much 
threatened.  He described difficulty with concentration and 
significant irritability.  He had periods of depression 
lasting a day or two at a time, resulting in suicidal 
ideation.  He described two episodes in the past of having 
attempted suicide by letting the car run in a closed garage.  
This has not happened over the last two years but he has 
wished he was dead or had thoughts that he ought to kill 
himself.  He reported that he had no difficulty with 
maintaining personal hygiene.  There was no evidence of 
delusions, but he did outline visual illusions and possible 
hallucinations related to Vietnam.  He experienced his anger 
as interfering with his thought process leaving him unable to 
think about what he was saying.  He denied panic attacks, 
obsessions or compulsions.  He was fully oriented to person, 
place and time.  On testing he showed no impairment of 
initial recall or short-term memory, but was unable to 
identify presidents between Clinton and Nixon or to spell the 
word "world" backwards.  He was however, able to do Serial 
7s efficiently and well.  He gave three out of three abstract 
responses to similarities and two out of three for proverbs, 
one concrete.  

Currently he presented as an angry man, casually dressed, 
appearing older than his stated age.  He was cooperative with 
the interview.  His speech was normal in rate, prosody and 
volume and quite fluent.  His affect was constricted and his 
mood was dysphoric and primarily angry.  His thoughts were 
coherent and goal-directed without much elaboration, but 
appropriate to answering the questions asked and well 
organized.  He denied current suicidal or homicidal ideation, 
auditory or visual hallucinations or delusions.  Cognition 
appeared intact.  Attention and concentration were somewhat 
diminished and he at times became tearful when thinking about 
his past.  He showed average insight and no gross impairment 
of judgment.  His GAF score was 40.  


Analysis

I.  PTSD

The Board finds that the veteran's claim for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed, and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the new General Rating Formula for Mental Disorders, a 
10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.  A 30 percent rating 
contemplates occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (1999).

The Board finds that the criteria for an increased (100 
percent) rating for PTSD are characteristic of the veteran's 
disability.  Specifically, on VA examination in November 1997 
the examiner concluded that the veteran's PTSD made him 
unsuitable for employment.  Moreover during hospitalization 
in June 1998 the examiner concluded that at the time of 
discharge the veteran was deemed competent but unemployable 
on account of persistent symptoms of PTSD.  

Although the most recent clinical findings in November 1998 
do not specifically state that the veteran meets the criteria 
for a 100 percent evaluation, the clinical findings 
reflecting overall functioning and the GAF score of 40 
strongly suggests unemployability.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM-IV), represents a level of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

Therefore, after consideration of the veteran's 
hospitalizations, the symptoms reported, clinical findings 
made on discharge summaries and examination reports, the 
Board finds that the overall disability picture presented 
more nearly approximates the degree of impairment 
contemplated in the 100 percent evaluation.  In evaluating 
the disorder the Board places great importance, not only on 
the severity of the symptoms, but also on findings by 
examiners that the veteran has significant problems with 
psychosocial functioning secondary to PTSD symptoms which 
make him unsuitable for employment.  

Under such circumstances, and granting the veteran the 
benefit of the doubt in this matter, the Board concludes that 
the veteran's adverse symptomatology more closely meets the 
criteria for a 100 percent rating.  Consequently, an increase 
is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

II.  Unemployability

The veteran submitted an application for total evaluation 
based on individual unemployability (TDIU) under 38 C.F.R. § 
4.16 in July 1998.  He is now entitled to a 100 percent 
schedular evaluation.  Inasmuch as this decision results in 
an award of the maximum benefit available, consideration of 
the provisions providing for assignment of an extra-schedular 
evaluation in this regard is unnecessary.  See 38 C.F.R. § 
3.321(b)(1) (1999), see also VAOPGCPREC 6-99. There is no 
legal basis to award a total disability rating based on 
individual unemployability.  See Green v. West, 11 Vet. App. 
472, 476 (1998) (veteran not entitled to a total disability 
rating for compensation while receiving a 100 percent 
schedular evaluation for his service-connected 
lymphadenopathy).  Thus, as there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits and renders moot the issue of entitlement 
to a total disability rating based upon individual 
unemployability.  


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Code 6100.  However, 
during the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The Court has held that, where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See also Baker v. West, 11 Vet.App. 163, 168 (1998); 
Dudnick v. Brown, 10 Vet.App. 79 (1997) (per curiam order), 
holding that, although certain new rating criteria became 
effective after the appellant filed his appeal with the 
Court, VA and the Court are required to apply the amendments 
to the extent that they are more favorable to the claimant 
than the earlier provisions.

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to June 1999, 
call for the consideration of the results of examinations 
using controlled speech discrimination tests (Maryland CNC) 
together with the results of pure tone audiometry tests.  38 
C.F.R. § 4.85 (1999).  These results are then charted on 
Table VI and Table VII, as set out in the Rating Schedule.  
In order to establish entitlement to an increased evaluation 
for hearing loss, it must be shown that certain minimum 
levels of the combination of the percentage of speech 
discrimination loss and average pure tone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

In the September 1996 hearing evaluation conducted for VA, 
the veteran's right ear pure tone threshold at 1000 Hertz was 
25 decibels and 70 decibels at 2000 Hertz.  Thus, if the 
Board were able to apply the revised rating criteria to the 
September 1996 rating criteria, the veteran's right ear 
hearing would fall within an exceptional pattern of hearing 
impairment.  In the April 1997 statement of the case, the RO 
did not cite to the new criteria, nor is there any 
explanation about Table VIa.  For due process reasons, remand 
of this case is necessary for the RO's initial consideration 
of the new rating criteria.  Adjudication of the veteran's 
claim for increase must include consideration of both the old 
and the new criteria and that criteria which is most 
favorable to the veteran's claim must be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Thus, this case is REMANDED to the RO for the following:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
service-connected hearing loss since 
September 1996.  After securing the 
necessary releases, the RO should obtain 
copies of all records from the identified 
treatment sources.

3.  Thereafter, the veteran should be 
afforded VA ear and audiometric 
examinations in order to determine the 
severity of his service-connected hearing 
loss.  All indicated testing should be 
performed.  The claims folder must be 
made available to the examiners prior to 
the examinations so that pertinent 
aspects of the veteran's medical history 
may be reviewed.  The examiners should 
specifically state whether the claims 
folder was reviewed.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO should again 
review the veteran's claim.  This should 
include consideration of both the old and 
new criteria for rating hearing loss in 
accordance with the Court's decision in 
Karnas case.  Review should include 
consideration of the new criteria that 
became effective on June 10, 1999, 
including 38 C.F.R. § 4.86(b) (1999).  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals


 



